Citation Nr: 1519223	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for jungle rot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed prior denials of service connection for the disabilities listed on the cover page.

Although a statement of the case recharacterized the issues as claims to reopen,     the Board notes that additional relevant evidence was submitted within the appeal period of the July 2010 rating decision, and the Board will consider the claims on the merits.  38 C.F.R. § 3.156(b).

The record reflects various psychiatric diagnoses other than PTSD.  In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue pertaining to PTSD as listed on the cover page. 

The issue of an increased evaluation for bilateral hearing loss has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in this case.

Service treatment records note complaints of a rash on arms, legs, and back in November 1971 following wearing wool clothing.  In April 1977 he complained of scaling and cracked skin between the toes of both feet.  VA treatment records from 2006 note tinea fungal nails.  In light of the above, a VA examination is warranted.  38 C.F.R. § 3.159(c)(4).

Concerning hypertension, the Veteran alleges this condition is due to Agent Orange exposure in Korea.  The RO has conceded such exposure.  Service treatment records include a periodic examination in May 1982, which showed a blood pressure reading of 158/88.  Repeat blood pressure was noted as 154/94.  A subsequent repeat blood pressure was taken on June 17, 1982 and was noted as 133/82.  VA treatment records reveal a diagnosis of hypertension.  In light of the above, a VA examination is warranted.  Id. 

In a July 2009 treatment report, the Veteran stated that he filed a claim for Social Security Administration (SSA) disability benefits.  Although it is not entirely clear whether the records may be relevant to the Veteran's current claims, the Veteran mentioned his claim for SSA disability benefits in the context of treatment for a psychiatric complaint.  Consequently, such records should be requested on remand.

In a July 2010 statement, the Veteran reported stressors of being on patrols along the demilitarized zone (DMZ) in Korea, where they were fired upon by North Korean soldiers.  The Veteran should be asked to provide specific information concerning these events, to include the location and dates of the occurrences within a 2 month time frame.  

It also appears that the Veteran continues to receive regular treatment at the Walla Walla VA medical center.  Updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information concerning his claimed stressor of being fired upon while on patrol along the DMZ in Korea, to include the location and dates of incidents within a 2 month time frame.  If sufficient information is provided, the AOJ should attempt to verify the reported stressors. 

2.  Obtain updated VA treatment records and associate them with the electronic claim folder.

3.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records cannot be obtained, the Veteran should be notified of such.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion 
as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension arose in service or is otherwise related to service, to include the elevated blood pressure readings noted therein or exposure to Agent Orange.  The examiner should explain the reasoning for the opinion provided. 

5.  Schedule the Veteran for a VA skin examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any skin conditions present and provide an opinion as     to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current skin disability arose in service or is otherwise related to service, to include the rashes and skin complaints noted therein or exposure to Agent Orange.  The examiner should explain the reasoning for the opinion provided.

6.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case that includes consideration of service connection for other psychiatric diagnoses noted in the record, and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






